478 F.2d 852
UNITED STATES of America, Plaintiff-Appellee,v.William TOBIN, Defendant-Appellant.
No. 72-3345 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 8, 1973.

William Tobin, pro se.
Robert W. Rust, U. S. Atty., Harold F. Keefe, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of importation of marijuana.  His contentions that there was insufficient evidence to support his convictions and that statements were taken in violation of Fifth Amendment Rights are without merit.


2
We agree with appellant's contention that the imposition of a harsher sentence than he received on an earlier trial for the same cause is illegal because imposed as punishment for exercising the right to appeal.  We remand to the District Court for proper resentencing under appropriate standards.


3
Reversed and remanded with directions.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I